Filed 3/15/16 P. v. Golding CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068542

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF34947)

WENDLEN MATTHEW GOLDING,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County, Diane B.

Altamirano, Judge. Affirmed as modified.

         Devin Burstein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Eric A. Swenson and Kristen Hernandez, Deputy Attorneys General, for Plaintiff and

Respondent.
       Defendant Wendlen Matthew Golding pleaded no contest to battery with serious

bodily injury. (Pen. Code, § 243, subd. (d).)1 Golding was sentenced to three years'

formal probation with imposed conditions, including a restriction on the right to leave the

state without the permission of the probation officer. Golding contends, and the Attorney

General concedes, that the probation condition restricting travel is impermissibly vague.

We modify the probation condition to the extent it is vague and affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In June 2015, the Imperial County Sheriff Department arrested Golding for

fighting. A complaint charged him with battery with serious bodily injury under section

243, subdivision (d), and resisting, obstructing, or delaying a peace officer under section

148, subdivision (a)(1). Golding pleaded no contest to battery with serious bodily injury.

At sentencing, the probation department recommended various conditions of Golding's

probation to the trial court, including a travel restriction, which provided "[i]f legally in

the United States, the defendant shall not leave the county or the state without the

permission of the probation officer."

       At sentencing, Golding objected to the travel restriction and requested that the

court modify the probation condition to allow him to travel to the portion of Arizona

within the Fort Yuma Indian Reservation. The Fort Yuma Indian Reservation is where

Golding resides as a member of the Quechan Tribe. The reservation extends from

California into Arizona and, as a result, Golding travels to the Arizona side of the


1      All further statutory references are to the Penal Code.
                                               2
reservation for health care and groceries. Golding further argued the travel restriction

was unnecessary because it had no nexus to the charged offense and would not reduce or

prevent future criminality. The People argued that a travel restriction is a standard

probation condition in felony cases and stated concerns about controlling and contacting

Golding while on probation.

       The trial court modified the probation condition restricting travel to "[i]f legally in

the U.S., the defendant shall not leave the state without the permission of probation."

The trial court explained, "the reason I did that is because, my understanding as well, is

that the reservation is in Arizona as well. So just staying on the reservation, he could be

violating the terms of his probation if I don't strike the county clause." The trial court

then addressed other conditions of Golding's probation and remanded him into custody.

                                       DISCUSSION

       Golding contends, and the Attorney General concedes, that the trial court intended

to modify the travel restriction to allow him to leave California to enter the Arizona

portion of the Fort Yuma Indian Reservation without first seeking permission of his

probation officer. Golding argues, and the Attorney General agrees, that the probation

condition is impermissibly vague because it conflicts with the trial court's intention and

does not inform Golding of where he is restricted from traveling.

       The trial court has broad discretion in determining conditions of probation.

(People v. Olguin (2008) 45 Cal.4th 375, 379.) However, constitutional challenges to




                                              3
probation conditions are reviewed independently. (People v. Forrest (2015) 237

Cal.App.4th 1074, 1080; In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143.)

       To withstand a constitutional challenge on the ground of vagueness, a probation

condition "must be sufficiently precise for the probationer to know what is required of

him, and for the court to determine whether the condition has been violated." (People v.

Reinertson (1986) 178 Cal.App.3d 320, 324-325.) In certain cases, an appellate court

may modify a probation condition that is not sufficiently precise or narrowly drawn and

affirm as modified. (In re Sheena K. (2007) 40 Cal.4th 875, 892; People v. Lopez (1998)

66 Cal.App.4th 615, 629.)

       Here, we find the travel restriction is impermissibly vague because it does not give

Golding notice of where he may travel. The trial court intended to give Golding

unrestricted travel within the Fort Yuma Indian Reservation. The trial court showed this

intention in its willingness to modify the travel restriction and its expressed concern that

Golding would violate probation by staying on the reservation. The trial court did not

modify the condition to meet this concern because the trial court only struck the county

clause, which does not allow Golding to enter the Arizona portion of the reservation. By

only modifying the county clause, the trial court did not sufficiently specify the terms of

Golding's travel restriction as a condition of his probation, leaving the terms of Golding's

probation impermissibly vague. Because we conclude the trial court intended to allow

Golding to travel freely within the Fort Yuma Indian Reservation, but did not succeed in

doing so, we modify the probation condition to meet this objective.


                                              4
                                     DISPOSITION

      Probation condition number 22 is modified to provide as follows, "Defendant may

leave the state without the probation officer's permission only as necessary to move

within the confines of the Fort Yuma Indian Reservation." Judgment is affirmed as

modified.




                                                                         McDONALD, J.

WE CONCUR:


HALLER, Acting P. J.


AARON, J.




                                            5